On Rehearing,
Ludeling, C. J.
Mrs. M. E. Dorsey agreed to plant in partnership with J. A. B. Williams, during the year 1866, on the terms following:
Each was to furnish one-half of the mules, farming implements, supplies, and labor neces.-ary to make the crop; and Mrs. Dorsey was to furnish her lands, and Williams his personal services on the place. *270Mrs, Dorsey complied with her engagement — so did Williams. In order to enable him to fulfill his contract, however, he was obliged to obtain credit from, others, in the city of New Orleans and elsewhere.. It appears that Thomas M. Scott & Co., and Smith & Carr made advances to him in moneys and supplies.
In 1867 the partners settled, and divided the cotton raised on the place cultivated in partnership, and Mrs. Dorsey received her portion thereof, and shipped it to her agents in New Orleans.
Then, J. P. Smith, alleging that J. A. 33. Williams owed him one thousand and thirty-eight dollars and four cents for supplies furnished by him, as factor and commission merchant, to the said Williams to carry on a plantation in the parish of Morehouse, had the cotton allotted to Mrs. Dorsey sequestered as the property of Williams.
As the evidence of his debt against J. A. B. Williams, the plaintiff annexed to his petition the individual note of J. A. B. Williams in favor of J. P. Smith.
The evidence does not show that J. P. Smith furnished supplies to Williams or to the partnership. It does not show that either Thomas M. Scott & Co. or Smith & Carr furnished any supplies to the partnership, existing between Mrs. Dorsey and Williams, or that they even knew of the existence of such a partnership. Smith & Carr gave credit to J. A. B. Williams; their advances in moneys and supplies were to him individually. Under the circumstances of this case, the parties who made advances to Williams acquired no privilege on the portion of the crop belonging to Mrs. Dorsey, even if it had been proved that the supplies were used on the place. It is clear J. P. Smith lias no privilege on her cotton. The note sued on is in favor of J. P. Smith, and it is signed by J. B. Williams. This shows that neither Smith & Carr nor J. P. Smith looked to the partnership or to Mrs. Dorsey for payment for the advances made.
On the trial the plaintiff introduced in evidence an account in favor of Smith & Carr against J. A. B. Williams for supplies, money, commissions, interest, etc., corresponding in amount with the note sued on ; and it is proved that the note was given for this account. Although this evidence contradicts the plaintiff’s own allegation in his petition, that he furnished the supplies, we will give it full weight, as it was not objected to. .
It does not, however, establish a privilege against the intervenor or against the partnership, of which she was a member — nay, it is not even alleged in the petition that there exists a privilege against her or the partnership. The allegation is that plaintiff has a privilege debt against J. A. B. Williams, and the cotton is sequestered as his cotton. It, is proved positively that the moneys advanced were for Williams’ personal use; and it is not clearly proved where the supplies went to —the evidence, creates, at the most, only a inobability that they may *271have been used on the plantation, cultivated in partnership. This is-not sufficient, even if Williams could have created a privileged debt against her — “ Adore non probante ábsolvitur reus.” Tho property sequestered belongs to the intervenor.
It is therefore ordered and adjudged that the judgment of this court rendered on the thirteenth of December, 1869, be set aside, and that-tho judgment of the district court .be affirmed, with costs of appeal.